Exhibit 10.1 SECOND AMENDMENT TO AMENDED AND RESTATED FINANCING AGREEMENT This SECOND AMENDMENT TO AMENDED AND RESTATED FINANCING AGREEMENT (this  Amendment ) is made and entered into as of April 8, 2013 by and among Unigene Laboratories, Inc., a Delaware corporation ( Principal Borrower ), the financial institutions party hereto as Lenders (collectively,  Lenders ), and VictoryPark Management, LLC, as administrative agent and collateral agent (in such capacity,  Agent ) for Lenders and the Holders (as defined in the Financing Agreement (as defined below)); all capitalized terms used and not otherwise defined herein and in the Exhibits shall have the respective meanings ascribed to them in the Financing Agreement or, if not defined in the Financing Agreement, the respective meanings ascribed to them in the Notes (as defined below). WHEREAS, Principal Borrower, Lenders and Agent are parties to that certain Amended and Restated Financing Agreement dated as of March 16, 2010 (as amended, restated, supplemented or otherwise modified from time to time, the  Financing Agreement ); WHEREAS , the parties to the Financing Agreement have agreed to enter into this Amendment to evidence (i) the amendment of certain provisions of the Financing Agreement, and (ii) the other agreements set forth herein, in each case on the terms and subject to the conditions set forth herein; and WHEREAS , the Board of Directors of Principal Borrower, acting upon the unanimous recommendation of the Special Committee (as defined below), has, by unanimous vote of all of the directors serving thereon (other than Richard Levy, who abstained), (i)(a) determined that it is in the best interests of Principal Borrower and its stockholders, and declared it advisable, to enter into this Amendment, the Second Amendment Notes (as defined below), and all documents and instruments delivered in connection therewith, and (b) approved the execution, delivery and performance of this Amendment and the Second Amendment Notes and the consummation of the transactions contemplated hereby and thereby. NOW, THEREFORE , in consideration of the premises and for other good and valuable consideration, the receipt, adequacy and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1. Amendments to Financing Agreement . Subject to the terms and conditions of this Amendment, including the satisfaction of the conditions precedent set forth in Section 3 hereof, effective as of the Second Amendment Effective Date (as defined below), the Financing Agreement shall be amended as follows: (a) Section 1.1 of the Financing Agreement shall be amended by adding the terms Second Amendment, Second Amendment Effective Date and Second Amendment Notes, thereto in proper alphabetical order, the definitions of which shall read as follows:  Second Amendment  means that certain Second Amendment to Amended and Restated Financing Agreement, dated as of April 8, 2013, by and among Principal Borrower, Agent and Lenders party thereto.  Second Amendment Effective Date  shall have the meaning given such term in Section 3 of the Second Amendment.  Second Amendment Notes  shall have the meaning given such term in Section 2(a) of the Second Amendment. (b) The definition of Maturity Date set forth in Section 1.1 of the Financing Agreement shall be amended and restated in its entirety to read as follows:  Maturity Date  means (a) with respect to the Existing Notes, the earlier of (i) March 17, 2013 and (ii) such earlier date as the unpaid principal balance of all outstanding Notes becomes due and payable pursuant to the terms of this Agreement and the Notes, (b) with respect to the First Amendment Notes, the earlier of (i) September 21, 2013 and (ii) such earlier date as the unpaid principal balance of all outstanding Notes becomes due and payable pursuant to the terms of this Agreement and the Notes and (c) with respect to the Second Amendment Notes, the earlier of (i) June 7, 2013 and (ii) such earlier date as the unpaid principal balance of all outstanding Notes becomes due and payable pursuant to the terms of this Agreement and the Notes. All references in this Agreement, the Notes and the other Transaction Documents to Maturity Date shall be deemed a reference to the applicable Maturity Date pertaining to a particular class of Notes. (c) The definition of Notes set forth in Section 1.1 of the Financing Agreement shall be amended and restated in its entirety to read as follows:  Notes  has the meaning set forth in Section 2.1 and shall include, in any event, the Existing Notes reissued on the Existing Note Reissuance Date, the First Amendment Notes and the Second Amendment Notes. (d)Section 2.2(a) of the Financing Agreement shall be amended and restated in its entirety to read as follows: (a)
